Name: Commission Regulation (EEC) No 2095/88 of 14 July 1988 establishing amounts and detailed rules for the depreciation of certain stocks of agricultural products held in public intervention
 Type: Regulation
 Subject Matter: distributive trades;  trade policy;  accounting
 Date Published: nan

 No L 184/ 17 15. 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2095/88 of 14 July 1988 establishing amounts and detailed rules for the depreciation of certain stocks of agricultural products held in public intervention THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section ('), as last amended by Regulation (EEC) No 2095/87 (2), and in particular the second subparagraph of Article 8 thereof, Whereas the conditions laid down in the second subparagraph of Article 8 of Regulation (EEC) No 1883/78 are met for the financial depreciation of certain stocks of cereals, butter, beef, alcohol and tobacco in 1988 ; Whereas the amounts of depreciation have to be established in ECU per tonne for the relevant products ; whereas the detailed rules necessary to enable corres ­ ponding expenditure to be claimed from the EAGGF have to be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee,  breadmaking common wheat 23 ECU per tonne,  non-breadmaking ¢ common wheat 23 ECU per tonne,  barley 23 ECU per tonne, _ rye 23 ECU per tonne,  durum wheat 23 ECU per tonne,  maize 23 ECU per tonne,  sorghum 23 ECU per tonne,  blotter 265 ECU per tonne,  beef carcases 169 ECU per tonne,  boned beef 185 ECU per tonne,  alcohol as referred to in Article 40 ( 1 ) of Council Regulation (EEC) No 822/87 (') 47 ECU per hi at 100 ° ,  leaf tobacco 150 ECU per tonne,  manufactured tobacco 150 ECU per tonne,  baled tobacco 300 ECU per tonne, Article 2 With a view to its declaration for the purposes of Commission Regulation (EEC) No 3184/83 (2), intervention expenditure relating to cereals, butter, beef, alcohol and tobacco in public storage, except products stored in accordance with Council Regulation (EEC) No 1799/87 (3), must allow for the depreciation amounts referred to in Article 1 as material operations for July 1988 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . HAS ADOPTED THIS REGULATION : Article 1 For cereals, butter, beef, alcohol and tobacco, the depreciation amounts within the meaning of the second subparagraph of Article 8 of Regulation (EEC) No 1883/78 are hereby fixed as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (3) OJ No L 84, 27 . 3 . 1987, p . 1 . (4) OJ No L 320, 17 . 11 . 1983 , p . 1 . Is) OJ No L 170, 30 . 6 . 1987, p. 1 .(') OJ No L 216, 5 . 8 . 1978 , p . 1 ,(A OJ No L 196, 17 . 7 . 1987, p . 3 .